Citation Nr: 1331873	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-44 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for degenerative disc disease and arthritis of the spine, claimed as secondary to a right ankle disorder. 

2. Entitlement to service connection for a disorder manifested by a chronic sore throat with persistent cough. 

3. Entitlement to service connection for irritable bowel syndrome. 

4. Entitlement to service connection for a bilateral foot disorder. 

5. Entitlement to service connection for a right foot disorder. 

6. Entitlement to service connection for a headache disorder. 

7. Entitlement to service connection for a disability manifested by dizzy spells. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran, his spouse, and J.L. 


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from June 1989 to July 1991. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). In August 2011, the Veteran presented testimony before the undersigned Veterans Law Judge.

At the Board hearing, the Veteran indicated he wanted to submit additional medical evidence in support of his claim.  The Board held the record open; however, he never responded with additional evidence. 

The issues of service connection for right ankle and bilateral foot disorders are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 



FINDING OF FACT

There is no competent medical or other evidence that shows the Veteran has degenerative disc disease and arthritis of the spine, a disability manifested by a chronic sore throat with persistent cough, a headache disorder, irritable bowel syndrome, or a disorder manifested by dizziness, either currently or at any time since the filing of these claims. 


CONCLUSION OF LAW

Degenerative disc disease and arthritis of the spine, a disability manifested by a chronic sore throat with persistent cough, a headache disorder, irritable bowel syndrome, and a disorder manifested by dizziness were not incurred in or aggravated by service; arthritis and organic diseases of the nervous system may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1111, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's duties to notify and assist claimants in substantiating claims for VA benefits upon receipt of a complete or substantially complete application. The VCAA was codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, and the implementing regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). This notice must: (1) inform the Veteran of the information and evidence not of record that is necessary to substantiate his claim, (2) inform him of the information and evidence that VA will obtain, and (3) inform him of the information and evidence that he is expected to provide. See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

When a Veteran files a claim of entitlement to service connection, there are five elements of the claim: (1) Veteran status, (2) existence of a disability, (3) relationship between the disability and his military service, (4) rating for the disability, and (5) effective date for the disability. So VCAA notice should concern all elements of the claim, including the "downstream" disability rating and effective date elements. See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ), which in this particular instance is the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, instead preserved, and the Veteran is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis, and as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

A VCAA notice letter was initially sent to the Veteran in August 2008, prior to initially adjudicating his claims in October 2009, so in the preferred sequence. That notice letter informed him of the evidence required to substantiate his several service connection claims and of his and VA's respective responsibilities in obtaining this supporting evidence. The August 2008 letter also complied with Dingess by discussing the disability rating and effective date elements of the claim. The claims then were readjudicated by way of an August 2010 SOC, and January and February 2011 SSOC's. VA therefore has satisfied its duty to notify the Veteran concerning his claims.

The RO has also taken appropriate action to comply with the duty to assist by obtaining the Veteran's post-service VA and private outpatient treatment records. Regarding his service treatment records (STRs), unfortunately his complete STRs have been unavailable. The record reflects attempts by the RO to obtain those records from appropriate records repositories. In April 2009, the RO undertook proper action to notify the Veteran that appropriate sources had been contacted, the efforts made to obtain the records, and that further attempts to obtain them would be futile. The Veteran was requested to submit all service records in his possession. It was noted that he had responded that he had already forwarded all record in his possession.  Although he indicated, during the course of his Board hearing, that he intended on submitting additional evidence, he did not do so. 

In a case, as here, in which records concerning a Veteran's service are unavailable through no fault of his own, there is a heightened duty to assist him in developing his claim and to provide reasons or bases for any adverse decision rendered without the benefit of these records, including with consideration of the benefit-of-the-doubt doctrine. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which his STRs are presumed destroyed includes the obligation to search for alternative medical records, such as by having him complete and return National Archives (NA) Form 13055 so the RO can obtain abstracts, etc., from the Surgeon General's Office (SGO)). See also Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); and Cuevas v. Principi, 3 Vet. App. 542, 548 (1992). 

Missing records concerning the Veteran's military service, however, while indeed unfortunate, do not, alone, obviate the need for him to still have evidence supporting his claim by establishing he has the claimed disability and by suggesting a relationship or correlation between the claimed disability and his military service. See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). 

Also concerning the VA duty to assist, the Board finds no deficiency in not having the Veteran undergo VA compensation examinations concerning these claims, given that he has not shown he presently has these claimed disabilities (or has at any point since the filing of these claims) or even persistent or recurrent symptoms of them, let alone as a result or consequence of any disease, injury or event during his military service. Hence, there is no basis to otherwise substantiate these claims for either of these purported medical conditions. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).
The Board therefore is satisfied that VA has provided all assistance required by the VCAA concerning this claim. 38 U.S.C.A. § 5103A (West 2002). 

Service Connection

The Veteran asserts that he has degenerative disc disease and arthritis of the spine that is due to a right ankle disorder that began during his military service. He also maintains that he has a disorder manifested by a chronic sore throat with persistent cough, irritable bowel syndrome, a headache disorder, and a disability manifested by dizzy spells that were occurred during his military service, including due to a lightning strike that he sustained. 

Service connection may be granted if it is shown he suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during his service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service occurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). Arthritis and organic diseases of the nervous system are considered chronic disorders, and  service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. A recent decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b) , which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) and (b). See also Allen v. Brown, 7 Vet. App. 439 (1995). 

A layperson is generally incapable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998). However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., tinnitus (ringing in the ears), a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

So medical evidence is not always or categorically required when the determinative issue is diagnosis or etiology, rather, this may be established by competent and credible lay evidence if the type of condition claimed is readily amenable to probative comment regarding its diagnosis or etiology. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The question of whether medical or lay evidence is required depends on the particular condition at issue, so is determined on a 
case-by-case basis. See Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Analysis

A fundamental requirement for any claim for service connection is that the Veteran must have proof  he has the condition claimed. See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability. Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998). A current disability means a disability shown by competent evidence to exist. Chelte v. Brown, 10 Vet. App. 268 (1997). 

Having reviewed the complete record, the Board finds that service connection for degenerative disc disease and arthritis of the spine, a disorder manifested by a chronic sore throat with persistent cough, irritable bowel syndrome, a headache disorder, and a disability manifested by dizzy spells anemia and a seizure disorder is not warranted because the Veteran has failed to establish he has these claimed conditions - either presently or at any time since the filing of these claims. The Veteran has reported these claimed problems, but there is absolutely no medical evidence that shows treatment, diagnoses or even any findings concerning these claim disabilities.   To the extent there is evidence of low back pain, this does not constitute evidence of a current disability. Sanchez-Benitez v. West, 13 Vet. App. 282, 285   (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363   (Fed. Cir. 2001) (The Court held that symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)

The Veteran is competent to comment on symptoms he may have personally experienced, such as headaches, a sore throat, or dizziness, but not the cause of them, and, in particular, whether they are attributable to a particular diagnosis or an incident of his military service as that is of a medical in nature. Thus, he would also not be competent to comment on symptoms attributable to irritable bowel syndrome or degenerative disc disease or arthritis of the spine, as it is not shown he has appropriate medical training. Moreover, the Veteran has neither provided nor identified any competent and credible medical or lay evidence showing a current diagnosis of the claimed disorders. Indeed, the STR's provided by the Veteran report his treatment for a right ankle injury, but there is no current evidence of a disorder of the spine. STR's also report the Veteran's statement concerning a lightning strike that he sustained, as well as treatment for a sore throat, and also headaches. Again however, though there is no current evidence of a disability manifested by a sore throat with persistent cough, or for a headache disorder. As well there are no current findings of irritable bowel syndrome or a disability manifested by dizzy spells. Even merely establishing he had these problems in service is not tantamount to granting service connection because there has to be consequent disability that exists still even today or, as mentioned, at the very least, which did at the time of the filing of these claims. See 38 C.F.R. § 3.303(b).

Therefore, the Veteran has failed to satisfy the most essential requirement for service connection, which as explained is first establishing he has current disability on account of the conditions claimed. Absent establishment of required current disabilities, there necessarily is no disability to attribute to his military service that would warrant service connection. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

Accordingly, the Board finds that the preponderance of the evidence is against these claims for service connection for degenerative disc disease and arthritis of the spine, a disorder manifested by a chronic sore throat with persistent cough, irritable bowel syndrome, a headache disorder, and a disability manifested by dizzy spells. So there is no reasonable doubt to resolve in his favor, and these claims must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative disc disease and arthritis of the spine, claimed as secondary to a right ankle disorder, is denied. 

Service connection for a disorder manifested by a chronic sore throat with persistent cough is denied. 

Service connection for irritable bowel syndrome is denied. 

Service connection for a headache disorder is denied. 

Service connection for a disability manifested by dizzy spells is denied. 


REMAND

The Veteran asserts that he sustained a bilateral foot disorder as the result of a lightning strike that he was sustained during service. He also maintains that he has a right ankle disability that is related to an injury he sustained during his military service when he fell. 

The Veteran's STR's show that he received treatment for a right foot blister, and a right ankle injury sustained when he fell in a hole. STR's also reference a possible lightening strike. The post-service private and VA medical records show that the Veteran has received podiatric treatment for feet problems including plantar fasciitis and neuritis or nerve damage among other foot problems. Records in the Virtual VA file show a VA clinical entry dated in July 2012, that reports the Veteran received treatment for peripheral nerve damage, with a history of bilateral foot pain and nerve damage after being struck by lightning in May 1990. The post-service private podiatric medical records also report pathology pertaining to the Veteran's Achilles tendons and treatment for right ankle edema. 

It is noted that VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent signs and symptoms of a current disability; the record indicates the disability or signs and symptoms of the disability may be associated with his active military service; but the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4). See also McClendon v. Nicholson, 20 Vet. App. 79 (2006). There is in-service and current evidence of foot and ankle pathology, along with the service report of a lightning strike that are plausibly associated. VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions. Further, the threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McClendon, 20 Vet. App. at 83. See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A (d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability (like pain, etc.), but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability). Additional medical information is necessary to determine whether there is any etiological relationship between the Veteran's bilateral foot and right ankle disorder and service. 

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA compensation examination of the Veteran's bilateral feet and right ankle to: 1) first identify all current disabilities affecting his bilateral feet and right ankle (i.e., provide underlying diagnoses to account for his right ankle and bilateral feet complaints, etc.) and 2) if confirmed he has bilateral foot and right ankle disabilities, provide a medical nexus opinion indicating the likelihood (very likely, as likely as not, or unlikely) these current disabilities are the result of the type of injuries or trauma he claims to have sustained while in service, to include a reported lightening strike on the bilateral foot disorder. 

The examiner must consider the Veteran's lay statements regarding these alleged injuries in service, both insofar as their occurrence and the symptoms (chronic pain, etc.) he purportedly has experienced during the years since. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).

To this end, the claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent medical and other history.

The examiner must provide and discuss the medical rationale for the opinion, irrespective of whether it is favorable or unfavorable to the claims, if necessary citing to specific evidence in the file to support conclusions.

If at all possible, the examiner is asked and encouraged to try and provide some definitive comment on this determinative issue of causation, rather than merely stating he or she cannot provide this opinion without resorting to mere speculation. If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to mere speculation), then he or she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable.

2. Then readjudicate these claims in light of the additional evidence. If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


